EMPLOYMENT AGREEMENT

(Revised effective January 1, 2007)

 

THIS EMPLOYMENT AGREEMENT (Revised effective January 1, 2007) (this “Agreement”)
supplements and revises that certain Employment Agreement entered into May 17,
2006, (the “Effective Date”), by and between FX Energy, Inc., a Nevada
corporation (the “Employer”), and [name of employee] (the “Employee”).

 

RECITALS:

 

WHEREAS, the Employee desires employment as an employee of the Employer, and the
Employer desires to employ the Employee, under the terms and conditions hereof.

 

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

ARTICLE I

ASSOCIATION AND RELATIONSHIP

 

1.1         Nature of Employment. The Employer hereby employs the Employee and
the Employee hereby accepts employment from the Employer upon the terms and
conditions set forth herein.

 

1.2         Full Time Services. The Employee shall devote his full working time,
attention, and services to the business and affairs of the Employer and shall
not, without the Employer’s written consent, be engaged during the term of this
Agreement in any other substantial business activity other than normal
investment activities, whether or not such business activity is pursued for
gain, profit, or other pecuniary advantages, that significantly interferes or
conflicts with the reasonable performance of his duties hereunder.

 

1.3         Duties. During the term of this Agreement, the Employee agrees to
serve in such offices or positions with the Employer or any subsidiary of the
Employer and such substitute or further offices or positions of substantially
consistent rank and authority as shall, from time to time, be determined by the
Employer’s board of directors. The Employee agrees to perform such duties
appropriate for an Employee officer of Employer as may be assigned to him from
time to time by the Employer and as described in the Employer’s bylaws. The
Employer shall direct, control, and supervise the duties and work of the
Employee.

 

1.4         Satisfaction of Employer. The Employee agrees that he will, at all
times faithfully, promptly, and to the best of his ability, experience, and
talent, perform all of the duties that may be required of him pursuant to the
express and implicit terms hereof. Such duties shall be rendered at such place
or places as the interests, needs, business, and opportunities of the Employer
shall require or make advisable; provided, however, that Employee shall not be
required to move his residence without the mutual consent of the Employer and
the Employee.

 

1.5         Compliance with Rules. The Employee shall observe and comply with
the rules and regulations of the Employer respecting its business and shall
carry out and perform orders, directions, and policies of the Employer as they
may be from time to time communicated to the Employee either orally or in
writing. In the event of a conflict between this Agreement and the Company’s
Employee Handbook, this Agreement shall prevail. The Employee shall further
observe and comply with all applicable rules, regulations, and laws governing
the business of Employer.

 

1

 

--------------------------------------------------------------------------------





1.6         Fees for Services. All income or other compensation generated by the
Employee other than from the Employer for any services performed by him during
the term of this Agreement in connection with the business of the Employer,
including, but not limited to, management fees, consulting fees, advisory fees,
commissions, or similar items, shall belong to the Employer whether paid to the
Employer or to the Employee, either directly or indirectly, or an affiliate of
the Employee. The Employee agrees to remit to the Employer any such income or
other compensation received by him or his affiliates within ten (10) days after
receipt of such income or other compensation. The Employee agrees, upon request
by the Employer, to render an accounting of all transactions relating to his
business endeavors related to the business of the Employer during the term of
his employment hereunder.

 

ARTICLE II

COMPENSATION AND BENEFITS

 

2.1         Compensation. For all services rendered by the Employee pursuant to
this Agreement, the Employer shall compensate the Employee as follows:

 

(a)         Salary. The Employee shall be paid in accordance with the normal
payroll practice of the Employer annual compensation in an amount to be
determined from time to time by the board of directors.

 

(b)         Salary Escalation. From time to time, the annual salary payable to
the Employee pursuant to Section 2.1(a) above may be changed as the board of
directors or the designated compensation committee thereof may deem appropriate,
but no change shall be effective with respect to the then-current term without
consent of the employee.

 

(c)         Bonus. The Employer may, in its absolute discretion, pay the
Employee a bonus as determined in the sole discretion of the board of directors
of the Employer or the designated compensation committee thereof taking into
consideration the growth and profitability of the Employer, the relative
contribution by the Employee to the business of the Employer, the economy in
general, and such other factors as the board of directors or designated
compensation committee deems relevant.

 

(d)         Other Benefits. The Employer shall additionally provide to the
Employee incentive, retirement, pension, profit sharing, stock option, health,
medical, or other employee benefit plans which are consistent with and similar
to such plans provided by the Employer to its employees generally. All costs of
such plans shall be an expense of the Employer and shall be paid by Employer.

 

2.2         Continuation of Compensation during Disability. The intent of this
agreement is to pay 2 years of base salary to an employee in the event of a long
term disability. If the Employee is unable to perform his services by reason of
disability due to illness or incapacity for a period of more than six
consecutive months (during which time he will have continued to receive his
regular monthly salary), the compensation thereafter payable to him during the
next succeeding consecutive eighteen-month period shall be equal to the regular
monthly salary provided for in Section 2.1(a) hereof, notwithstanding the
termination of this Agreement during such eighteen month period. The Employee
will continue to vest in his outstanding equity awards according to their terms.
Notwithstanding the foregoing, if such illness or incapacity does not cease to
exist within the 18 consecutive month period provided herein, the Employee shall
not be entitled to receive any further compensation from the Employer and the
Employer may thereupon terminate this Agreement. Upon termination of this
agreement, except to the extent expressly prohibited by any applicable law or
regulation, all unvested options, restricted stock purchase awards, and other
equity awards whose vesting is not contingent on reaching any performance
benchmarks in the

 

2

 

--------------------------------------------------------------------------------



future, other than merely the passage of time, shall automatically vest and
become immediately exercisable, and all forfeiture provisions pursuant to
restricted stock or other awards shall automatically and immediately terminate.
The vesting of any unvested options, restricted stock purchase awards, or other
equity awards whose vesting is contingent on reaching any Employer or Employee
performance benchmarks in the future, other than merely the passage of time
shall not be accelerated

 

For purposes of this Agreement, the Employee is “disabled” when he is unable to
continue his normal duties of employment, by reason of a medically determined
physical or mental impairment. In determining whether or not the Employee is
disabled, the Employer may rely upon the opinion of any doctor or practitioner
of any recognized field of medicine or psychiatric practice selected jointly by
the Employer and Employee and such other evidence as the Employer deems
necessary.

 

2.3         Working Facilities. The Employer shall provide to the Employee at
the Employer’s principal Employee offices suitable Employee offices and
facilities appropriate for his position and suitable for the performance of his
responsibilities.

 

2.4         Vacations. The Employee shall be entitled each year to a paid
vacation of at least four (4) weeks. Vacations shall be taken by the Employee at
a time and with starting and ending dates mutually convenient to the Employer
and the Employee. Vacations or portions of vacations not used in one employment
year shall carry over to the succeeding employment year, but shall thereafter
expire if not used within such succeeding year.

 

2.5         Expenses. The Employer will reimburse the Employee for expenses
incurred in connection with the Employer’s business, including expenses for
travel, lodging, meals, beverages, entertainment, and other items in accordance
with the Company’s travel policies.

 

2.6         Dues and Memberships. The Employer shall pay reasonable dues of the
Employee in local, state, and national societies and associations, and in such
other organizations, as may be approved and authorized by the Employer.

 

2.7         Payroll Taxes. The Employer shall withhold from the Employee’s
compensation hereunder all federal and state payroll taxes and income taxes on
compensation paid to the Employee and shall provide an accounting to the
Employee for such amounts withheld.

 

2.8         Stock Options. The Employer may grant to the Employee from time to
time non-qualified options to purchase shares of the Company’s common stock, or
such other stock-based compensation as determined by the Board, subject to
customary terms and conditions of the Employer’s option plans and practices. The
Employer agrees that the Employee will receive option grants which are
consistent with and similar to such grants provided by the Employer to its
employees generally.

 

ARTICLE III

COVENANT TO NOT DISCLOSE CONFIDENTIAL INFORMATION

 

3.1         Definition of Confidential Information. For purposes of this
Agreement, the term “Confidential Information” does not apply to information
generally available to the public or to businesses in the oil and gas
exploration and development industry, but otherwise shall mean information in
written or electronic form under the care or custody of Employee as a direct or
indirect consequence of or through his employment with the Employer, including,
but not limited to, the special proprietary and economic information regarding
the business, methods, and operation of the Employer that is designated by the
Employer as “Limited,” “Private,” or “Confidential” or similarly designated or
for which there is any reasonable basis to be believed is, or which appears to
be, treated by the Employer as confidential.

 

3

 

--------------------------------------------------------------------------------



 

3.2         Protection of Goodwill. The Employee acknowledges that in the course
of carrying out, performing, and fulfilling his responsibilities to the
Employer, the Employee will be given access to and be entrusted with
Confidential Information relating to the Employer’s business. The Employee
recognizes that (i) the goodwill of the Employer depends upon, among other
things, its keeping the Confidential Information confidential and that
unauthorized disclosure of the Confidential Information would irreparably damage
the Employer; and (ii) disclosure of any Confidential Information to competitors
of the Employer or to the general public would be highly detrimental to the
Employer. The Employee further acknowledges that in the course of performing his
obligations to the Employer he will be a representative of the Employer to many
clients or other persons and, in some instances, the Employer’s primary contact
with such clients or other persons, and as such will be responsible for
maintaining or enhancing the business and/or goodwill of the Employer with those
clients or other persons.

 

3.3         Covenants Regarding Confidential Information. In further
consideration of the employment of the Employee by the Employer and in
consideration of the compensation to be paid to the Employee during his
employment, the Employee hereby agrees as follows:

 

(a)         Nondisclosure of Confidential Information. The Employee will not,
during his employment with the Employer or at any time after termination of his
employment, irrespective of the time, manner, or cause of termination, use,
disclose, copy, or assist any other person or firm in the use, disclosure, or
copying, of any Confidential Information.

 

(b)         Return of Confidential Information. All files, records, documents,
drawings, equipment, and similar items, whether in written or electronic form,
relating to the business of the Employer, whether prepared by the Employee or
otherwise coming into his possession, shall remain the exclusive property of the
Employer and shall not be removed from the premises of the Employer, except
where necessary in carrying out the business of the Employer, without the prior
written consent of the Employer. Upon termination of the Employee’s employment,
the Employee agrees to deliver to the Employer all Confidential Information and
all copies thereof along with any and all other property belonging to the
Employer whatsoever.

 

ARTICLE IV

ENFORCEMENT OF COVENANTS

 

4.1         Relief. The Employee agrees that a breach or threatened breach on
his part of any covenant contained in this Agreement will cause such damage to
the Employer as will be irreparable and for that reason, the Employee further
agrees that the Employer shall be entitled as a matter of right to an injunction
out of any court of competent jurisdiction restraining any further violation of
such covenants by the Employee, his employers, employees, partners, or agents.
The right to injunction shall be cumulative and in addition to whatever other
remedies the Employer may have, including, specifically, recovery of damages.

 

4.2         Survival of Covenants. Subject to Article V below, in the event the
Employee’s employment relationship with the Employer is terminated, with or
without cause, the covenants contained in Article III above shall survive for a
period of one year after such termination.

 

 

4

 

--------------------------------------------------------------------------------



ARTICLE V

TERM AND TERMINATION

 

5.1         Term. Except as provided herein, the term of this Agreement shall be
for a period of thirty (30) months commencing on the Effective Date hereof,
provided, however, that this Agreement shall automatically renew for successive
thirty (30) month terms at each anniversary date unless FX notifies Executive in
writing at least 40 days prior to the expiration date that it does not desire to
renew the Agreement for an additional term.

 

5.2         Termination. The Employee’s employment hereunder may be terminated
without any breach of this Agreement only under the following circumstances:

 

(a)         Termination for Cause. The Employer shall have the right, without
further obligation to the Employee other than for compensation previously
accrued, to terminate this Agreement for cause (“Cause”) by showing that (i) the
Employee has materially breached the terms hereof; (ii) the Employee, in the
determination of the board, has been grossly negligent in the performance of his
duties; (iii) the Employee has substantially failed to meet written standards
established by the Employer for the performance of his duties; (iv) the Employee
has engaged in material willful or gross misconduct in the performance of his
duties hereunder; or (v) a final non-appealable conviction of or a plea of
guilty or nolo contendere by the Employee to a felony or misdemeanor involving
fraud, embezzlement, theft, or dishonesty or other criminal conduct against the
Employer. Notwithstanding the foregoing, the Employee shall not be deemed to
have been terminated for Cause, without (x) reasonable notice to the Employee
setting forth the reasons for the Employer’s intention to terminate for Cause;
and (y) delivery to the Employee of written notice of termination setting forth
the finding that in the good faith opinion of the board of directors the
Employee was guilty of Cause and specifying the particulars thereof in detail.

 

(b)         Termination upon Death or Disability of the Employee. This Agreement
shall terminate immediately upon the Employee’s death or upon the disability of
the Employee after termination of pay as set forth in Section 2.2.

 

(c)         Termination by Employee for Cause. The Employee shall have the right
to terminate this Agreement in the event of (i) the Employer’s intentional
breach of any covenant or term of this Agreement, but only if the Employer fails
to cure such breach within twenty (20) days following the receipt of notice by
Employee setting forth the conditions giving rise to such breach; (ii) an
assignment to the Employee of any duties inconsistent with, or a significant
change in the nature or scope of, the Employee’s authorities or duties from
those authorities and duties held by the Employee as of the date hereof and as
increased from time to time; or (iii) the failure by the Employer to obtain the
assumption of the commitment to perform this Agreement by any successor
corporation. This paragraph does not apply in the event of a change in control,
as defined in the Employee’s separate Change in Control Compensation Agreement.

 

 

5.3

Termination Payments.

 

(a)         Termination Other than for Cause. In the event that the Employee’s
employment is terminated by the Employer during the term hereof for reasons
other than Cause as defined in Section 5.2(a) or the Employee terminates this
Agreement in accordance with Section 5.2(c), the Employer shall (provided such
payment does not duplicate a payment already made to Employee under the “Change
in Control Compensation Agreement”):

 

(i)          Pay to Employee all amounts accrued through the date of
termination, any unreimbursed expenses incurred pursuant to Section 2.5 of this
Agreement, and any other benefits specifically provided to the Employee under
any benefit plan.

 

5

 

--------------------------------------------------------------------------------



                (ii)         Pay to Employee an amount equal to two times the
greater of (a) Employee’s then current annual salary, or (b) Employee’s salary
plus bonus compensation for the year most recently ended as reportable on the
applicable W-2.

 

(iii)        Pay to Employee a lump sum payment equal to two years of health
insurance premiums at the monthly rate in effect for the Employee at the time of
termination. The amounts under Sections 5.3(a)(ii) and (iii) shall be payable to
Employee on the first day of the seventh month following the date of termination
of Employee’s employment; provided, that such amounts may be paid earlier in the
event of Employer’s death after termination of employment.

 

(iv)        In addition to the foregoing payments, in the event of termination
as referred to above, except to the extent expressly prohibited by any
applicable law or regulation, all unvested options, restricted stock purchase
awards, and other equity awards whose vesting is not contingent on reaching any
performance benchmarks in the future, other than merely the passage of time,
shall automatically vest and become immediately exercisable, and all forfeiture
provisions pursuant to restricted stock or other awards shall automatically and
immediately terminate. The vesting of any unvested options, restricted stock
purchase awards, or other equity awards whose vesting is contingent on reaching
any Employer or Employee performance benchmarks in the future, other than merely
the passage of time shall not be accelerated.

 

(b)         Termination upon Death of the Employee. If the Employee dies during
the term of this Agreement, the Employer shall pay to the estate of the Employee
the following:

 

(i)          All amounts accrued through the date of termination, any
unreimbursed expenses incurred pursuant to Section 2.5 of this Agreement, and
any other benefits specifically provided to the Employee under any benefit plan;
and

 

(ii)         An amount equal to two times the greater of (a) Employee’s then
current annual salary, or (b) Employee’s salary plus bonus compensation for the
year most recently ended as reportable on the applicable W-2.

 

(iii)        A lump sum payment equal to two years of health insurance premiums
at the monthly rate in effect for the Employee at the time to death.

 

(iv)        In addition to the foregoing payments, in the event of the
Employee’s death, except to the extent expressly prohibited by any applicable
law or regulation, all unvested options, restricted stock purchase awards, and
other equity awards whose vesting is not contingent on reaching any performance
benchmarks in the future, other than merely the passage of time, shall
automatically vest and become immediately exercisable, and all forfeiture
provisions pursuant to restricted stock or other awards shall automatically and
immediately terminate. The vesting of any unvested options, restricted stock
purchase awards, or other equity awards whose vesting is contingent on reaching
any Employer or Employee performance benchmarks in the future, other than merely
the passage of time shall not be accelerated.

 

(c)         Termination for Cause or Termination by the Employee. If the
Employee terminates this Agreement for any reason other than in accordance with
the provisions of Section 5.2(c) of this Agreement, or if the Employer
terminates this Agreement on account of Cause, the Employer shall deliver to the
Employee, within ninety (90) days following the effective date of such
termination, all amounts accrued through the date of termination, any
unreimbursed expenses incurred pursuant to Section 2.5 of this Agreement, and
any other benefits specifically provided to the Employee under any benefit plan.
The Employer shall have no further obligation to Employee.

 

6

 

--------------------------------------------------------------------------------





5.4         Resignation upon Termination. Upon the termination of this Agreement
for any reason, the Employee hereby agrees to resign from all positions held in
the Employer or an affiliate of the Employer, including without limitation any
position as a director, officer, agent, trustee or consultant of the Employer or
any affiliate of the Employer.

 

ARTICLE VI

MISCELLANEOUS

 

6.1         Severability. If any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect the validity and enforceability of any other provisions hereof. Further,
should any provisions within this Agreement ever be reformed or rewritten by a
judicial body, those provisions as rewritten shall be binding upon the Employer
and the Employee.

 

6.2         Right of Setoff. The Employer and Employee shall each be entitled,
at its option and not in lieu of any other remedies to which it may be entitled,
to set off any amounts due from the other or any affiliate of the other against
any amount due and payable by such person or any affiliate of such person
pursuant to this Agreement or otherwise.

 

6.3         Representations and Warranties of the Employee. The Employee
represents and warrants to the Employer that (a) the Employee understands and
voluntarily agrees to the provisions of this Agreement; (b) the Employee is not
aware of any existing medical condition which might cause him to be or become
unable to fulfill his duties under this Agreement; and (c) the Employee is free
to enter into this Agreement and has no commitment, arrangement or understanding
to or with any third party that restrains or is in conflict with this Agreement
or that would operate to prevent the Employee from performing the services to
the Employer that the Employee has agreed to provide hereunder.

 

6.4         Succession. This Agreement and the rights and obligations hereunder
shall be binding upon and inure to the benefit of the parties hereto and their
respective legal representatives, and shall also bind and inure to the benefit
of any successor of the Employer by merger or consolidation or any assignee of
all or substantially all of its property.

 

6.5         Assignment. Except to any successor or assignee of the Employer as
provided in Section 6.4, neither this Agreement nor any rights or benefits
hereunder may be assigned by either party hereto without the prior written
consent of the other party. Neither the Employee, the Employee’s spouse, the
Employee’s designated contingent beneficiary, nor their estates shall have any
right to anticipate, encumber, or dispose of any payment due under this
Agreement. Such payments and other rights are expressly declared nonassignable
and nontransferable, except as specifically provided herein.

 

6.6         Reimbursement of Expenses. In the event that it shall be necessary
or desirable for the Employee to retain legal counsel and/or incur other costs
and expenses in connection with the enforcement of any and all of the Employee’s
rights under this Agreement, the Employee shall be entitled to recover from the
Employer reasonable attorneys’ fees, costs, and expenses incurred by the
Employee in connection with the enforcement of said rights if the Employee
prevails in such enforcement action. However, in the event that it shall be
necessary or desirable for the Employer to retain legal counsel and/or incur
other costs and expenses in connection with the enforcement of any and all of
the Employer’s rights under this Agreement, the Employer shall be entitled to
recover from the Employee reasonable attorneys’ fees, costs, and expenses
incurred by the Employer in connection with the enforcement of said rights if
the Employer prevails in such enforcement action. Fees payable hereunder shall
be in addition to any other damages, fees, or amounts provided for herein.

 

7

 

--------------------------------------------------------------------------------





6.7         Officer and Director Indemnification. The Employer and Employee have
entered into a separate indemnification agreement dated November 5, 1996.

 

6.8         Notices. Any notices or other communications required or permitted
under this Agreement shall be sufficiently given if personally delivered, if
sent by facsimile or telecopy transmission or other electronic communication
confirmed by sending a copy thereof by United States mail, if sent by United
States mail, registered or certified, postage prepaid, or if sent by prepaid
overnight courier addressed as set forth on the signature page hereto or such
other addresses as shall be furnished in writing by any party in the manner for
giving notices hereunder, and any such notice or communication shall be deemed
to have been given as of the date so delivered or sent by facsimile or telecopy
transmission or other electronic communication, one day after the date so sent
by overnight courier, or three days after the date of deposit in the United
States mail.

 

6.9         Entire Agreement. This Agreement contains the entire Agreement
between the parties hereto with respect to the subject matter contained herein.
No change, addition, or amendment shall be made except by written agreement
signed by the parties hereto.

 

6.10      Waiver of Breach. The failure by any party to insist upon the strict
performance of any covenant, duty, agreement, or condition of this Agreement or
the failure to exercise any right or remedy consequent upon a breach hereof
shall not constitute a waiver of any such breach or of any covenant, agreement,
term, or condition and the waiver by either party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by any party.

 

6.11      Multiple Counterparts. This Agreement has been executed in a number of
identical counterparts, each of which for all purposes is to be deemed an
original, and all of which constitute, collectively, one agreement. In making
proof of this Agreement, it shall not be necessary to produce or account for
more than one such counterpart.

 

6.12      Descriptive Headings. In the event of a conflict between titles to
articles and paragraphs and the text, the text shall control.

 

6.13      Governing Law. The laws of the state of Utah shall govern the
validity, construction, enforcement, and interpretation of this Agreement.

 

6.14      Revised Agreement. This revision effective January 1, 2007,
supplements and amends that certain Employment Agreement between the parties
hereto effective as of May 17, 2006, which is hereby ratified and confirmed as
revised pursuant hereto.

 

 

Signed and delivered to be effective as of the Effective Date set forth above.

 

EMPLOYER:

EMPLOYEE:

 

 

FX ENERGY, INC.

 

 

 

By: /s/

By: /s/

Name:

 

Title:

 

 

 

8

 

--------------------------------------------------------------------------------



Schedule of Employees

 

Scott J. Duncan

Thomas B. Lovejoy

Jerzy B. Maciolek

Clay Newton

Andrew W. Pierce

David N. Pierce

 

 

9

 

 